Citation Nr: 0516088	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
of the right knee, with partial ankylosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

A motion to advance this case on the Board's docket was 
granted for good cause by the Board on May 26, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran filed a claim in September 1946 for entitlement 
to service connection for a shrapnel wound in the left 
shoulder.  Further, in September 1946 and November 2004, the 
veteran raised the issue of entitlement to service connection 
for a shrapnel wound in the left knee.  In April 2002, and 
again in November 2004, the veteran raised the issue of 
entitlement to service connection for bilateral hearing loss.  
Although service connection is currently in effect for left 
ear hearing loss, service connection for right ear hearing 
loss has not been addressed.  In November 2004, the veteran 
raised the issues of entitlement to service connection for 
scars on his back and post-traumatic stress disorder.  These 
issues have not been developed for appellate review and are 
not before the Board at this time.  Therefore, the issues of 
entitlement to service connection for shrapnel wounds to the 
left shoulder and left knee, right ear hearing loss, scars on 
his back, and post-traumatic stress disorder are referred to 
the RO for appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran asserts that his service-connected right knee 
disability "has become so severe that I can barely stand 
it," and that it warrants a disability rating in excess of 
30 percent.  The veteran submitted statements regarding 
medical treatment for his right knee, and on his notice of 
disagreement received in January 2003, indicated that he had 
been treated at the Gaylord VA Outpatient Clinic since 1990.  
In October 2002, the RO had requested treatment records from 
Saginaw VA Medical Center and Gaylord VA Outpatient Clinic 
from 2001.  In response to these requests, there are VA 
treatment records associated with the claims file from the 
Saginaw VA Medical Center, from June 2001 to June 2002, which 
do not pertain to the veteran's service-connected right knee 
disorder.  The RO should make all reasonable efforts to 
obtain the relevant medical records from 1990 to the present 
from the Gaylord VA Outpatient Clinic.

The most recent VA examination of the veteran's right knee 
was conducted in December 2002.  The Board finds that this 
examination is inadequate for rating purposes.  Although the 
examiner indicated that the veteran's range of motion was 
"10-65 degrees with complaint of pain," the examiner did 
not discuss the stability of the right knee or the 
"functional loss" of the musculoskeletal disability as a 
result of weakness, fatigability, lack of coordination, 
restricted or excess movement of the right knee, or at what 
degree the pain on movement of the right knee began.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, although service connection is in 
effect for a shell fragment wound of the right knee, the 
examiner did not discuss whether muscular or neurological 
residuals as a result of this injury were present.  The Board 
therefore concludes that an additional VA examination is 
needed to provide an accurate picture of the 
service-connected right knee at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2004).

Accordingly, the issue is remanded for the following actions: 

1.  The RO must request treatment records 
for the right knee from the Gaylord VA 
Outpatient Treatment clinic from 1990 to 
the present.  Copies of the treatment 
records received, not currently of record, 
must then be associated with the claims 
file.  All efforts to obtain these records 
should be fully documented and, the 
Gaylord VA Outpatient Treatment clinic 
must provide a negative response if 
records are not available.


2.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination 
to determine the severity of his 
service-connected right knee disability.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated diagnostic 
tests and studies must be accomplished, 
to include x-rays.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically range of motion, 
ankylosis, and stability of the right 
knee, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right knee 
disorder.  It is requested that the 
examiner provide explicit responses to 
the following questions: 

(a)  Does the service-connected shell 
fragment wound of the right knee involve 
only the joint structure, or does it 
also involve the muscles and nerves?

(b)  Does the service-connected shell 
fragment wound of the right knee cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability of 
the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
should so indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
right knee, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
right knee. 

A complete rationale for all opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After completing the above actions, 
and any other development that is 
indicated by any response received as a 
consequence of the actions taken, the RO 
must readjudicate the veteran's claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case must then be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


